          Case 1:18-cv-02051-RCL Document 25 Filed 07/16/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 PROJECT ON GOVERNMENT
 OVERSIGHT, INC.,

                Plaintiff,

                         v.                                    Civ. A. No. 18-2051 (RCL)

 U.S. DEPARTMENT OF HOMELAND
 SECURITY,

                Defendant.


                                    JOINT STATUS REPORT

       The parties, by and through their counsel, respectfully submit this Joint Status Report in

response to the Court’s Minute Order dated June 2, 2020. Defendant U.S. Department of

Homeland Security (“DHS”) is continuing to review and process for release records responsive

to the second FOIA request (2018-HQFO-01036) and issuing interim productions every 45 days.

Since the filing of the previous joint status report on June 1, 2020, DHS issued an eighth interim

response and production on July 14, 2020.

       Pursuant to the Court’s March 1, 2019, Order that directed the parties to continue filing

joint status reports every 45 days, the parties will file another joint status report on or before

September 1, 2020, with an update on Defendant’s records processing.
         Case 1:18-cv-02051-RCL Document 25 Filed 07/16/20 Page 2 of 2




Dated: July 16, 2020                       Respectfully submitted,

/s/ Ross A. Nabatoff                       MICHAEL R. SHERWIN
Ross A. Nabatoff, DC Bar # 376665          Acting United States Attorney
LAW OFFICE OF ROSS A. NABATOFF
1440 G Street, N.W.                        DANIEL F. VAN HORN
Washington, D.C. 20005                     D.C. BAR 924092
(202) 650-0037                             Chief, Civil Division
ross.ranlaw@gmail.com
                                            /s/ Daniel P. Schaefer
Attorney for Plaintiff                     DANIEL P. SCHAEFER
                                           D.C. BAR 996871
                                           Assistant United States Attorney
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           (202) 252-2531
                                           Daniel.Schaefer@usdoj.gov

                                           Defendant’s Counsel




                                       2
